           Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 1 of 45 PageID #: 12
                                                                               Exhibit

                                                                                  1
                                                                         Search for Cases by: Select Search Method...

Judicial Links    |   eFiling   |   Help   |   Contact Us   |   Print             GrantedPublicAccess     Logoff JLADENDORF

                 21SL-CC02136 - KENNETH MARSH ET AL V TALLADEGA TOWING & TRA ET
                                           AL (E-CASE)

  FV File Viewer


Click here to eFile on Case                 Sort Date Entries:                        Display Options:
                                                               Descending                                All Entries
Click here to Respond to Selected Documents
                                                                          Ascending


 05/11/2021           Judge Assigned
                      DIV 15
                      Pet Filed in Circuit Ct
                      Initial Compaint; Exhibit A; Exhibit B; Exhibit C.
                          Filed By: MAXWELL JOSEPH GROSWALD
                          On Behalf Of: KENNETH MARSH, NITRO TRANSPORT LLC, NITRO AUTO SALES LLC
                      Filing Info Sheet eFiling
                          Filed By: MAXWELL JOSEPH GROSWALD

 05/12/2021           Judge/Clerk - Note
                      NO SUMMONS ISSUED TO TALLADEGA TOWING DUE TO MISSING SERVICE FEES OR SPECIAL
                      PROCESS SERVER FORM. SERVICE FEE FOR SERVICE BY ST. LOUIS COUNTY SHERIFF =
                      $36.00 PER DEFENDANT WITH A ST. LOUIS COUNTY ADDRESS. PLEASE E-FILE A SERVICE
                      MEMO WITH THE MISSING SERVICE FEES ATTACHED, OR FILE SPECIAL PROCESS SERVER
                      FORM FROM OUR WEBSITE. WHEN CORRECTED, PLEASE CALL CLERK, MOLLY, (314) 615-
                      8470.
                      Summ Issd- Circ Pers Serv O/S
                      Document ID: 21-SMOS-431, for COMMERCIAL RELATIONSHIP RECOVERY, INC..
                      Motion Special Process Server
                      Request for Appointment of Process Server.
                        Filed By: MAXWELL JOSEPH GROSWALD
                        On Behalf Of: KENNETH MARSH, NITRO TRANSPORT LLC, NITRO AUTO SALES LLC
                      Summons Issued-Circuit
                      Document ID: 21-SMCC-4149, for TALLADEGA TOWING & TRANSPORTATION LLC.Summons
                      Attached in PDF Form for Attorney to Retrieve from Secure Case.Net and Process for Service.

 05/26/2021           Amended Motion/Petition Filed
                      Amended Petition; Exhibit A; Exhibit B; Exhibit C.
                        Filed By: MAXWELL JOSEPH GROSWALD
                        On Behalf Of: KENNETH MARSH, NITRO TRANSPORT LLC, NITRO AUTO SALES LLC
                      Note to Clerk eFiling
                          Filed By: MAXWELL JOSEPH GROSWALD

 06/03/2021           Summons Issued-Circuit
                      Document ID: 21-SMCC-4828, for ASCENTIUM CAPITAL, LLC.Summons Attached in PDF Form for
                      Attorney to Retrieve from Secure Case.Net and Process for Service. Note* You must not forward
          Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 2 of 45 PageID #: 13
                   summons to the St. Louis County Sheriff/Process Server before issue date on summons. Failure to
                   follow these instructions may result in your summons being returned.

06/23/2021         Corporation Served
                   Document ID - 21-SMCC-4828; Served To - ASCENTIUM CAPITAL, LLC; Server - CT CORP; Served
                   Date - 23-JUN-21; Served Time - 00:00:00; Service Type - Territory 30; Reason Description - Served;
                   Service Text - LC
Case.net Version 5.14.19                            Return to Top of Page                               Released 07/15/2021
                                                                                  Electronically Filed - St Louis County - May 11, 2021 - 06:03 PM
 Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 3 of 45 PageID #: 14
                                                               21SL-CC02136

                     IN THE CIRCUIT COURT OF SAINT LOUIS COUNTY
                                 STATE OF MISSOURI
                                            )
Kenneth Marsh,                              )
                                            )
and                                         )
                                            )
Nitro Transport, LLC                        )
                                            )
and                                         )    Cause No: 21SL-CC
                                            )
Nitro Auto Sales, LLC                       )    Division:
                                            )
              Plaintiffs,                   )
vs.                                         )    Jury Trial Demanded
                                            )
Commercial Relationship Recovery, Inc.      )
                                            )
and                                         )
                                            )
Talladega Towing & Transporting, LLC        )
                                            )
SERVE:
Talladega Towing & Transporting, LLC
Registered Agent: Michael D. Thompson
12347 Spanish Trace
St. Louis, MO 63043
or:
Talladega Towing & Transporting, LLC
Registered Agent: Michael D. Thompson
6425 Etzel Avenue
St. Louis, MO 63133

SERVE:
Commercial Relationship Recovery, Inc.
Registered Agent
104 Greenfield Drive, Suite 8-336
Tonawanda, New York 14150
or:
Commercial Relationship Recovery, Inc.
Registered Agent
5651 Main Street, Suite 8-336
Williamsville, New York 14221
                                                                                                      Electronically Filed - St Louis County - May 11, 2021 - 06:03 PM
 Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 4 of 45 PageID #: 15




                                            PETITION

       COMES NOW, Plaintiffs, Kenneth Marsh (“Mr. Marsh”), Nitro Transport, LLC (“Nitro

Transport”), and Nitro Auto Sales (“Nitro Auto”), collectively referred to as “Plaintiffs,” and for

their petition against Commercial Relationship Recovery, Inc., (“CR2”) and Talladega Towing &

Transporting, LLC (“Talladega”), states as follows:

                                     Venue and Jurisdiction

   1. Jurisdiction and venue are proper as to Talladega because Talladega’s registered agent is

       located in Saint Louis County, Missouri.

   2. Jurisdiction and venue are proper as to CR2 pursuant to Mo. Rev. Stat. § 506.500 because

       CR2 engaged in a business relationship with Talladega and has availed itself by engaging

       in business in Saint Louis County.

                                                  Facts

   3. Mr. Marsh is a resident of the State of Illinois.

   4. Mr. Marsh is the owner of Nitro Transport, LLC, and Nitro Auto Sales, LLC.

   5. Both of the aforementioned LLC’s regularly do business in the greater Saint Louis area

       (this includes both Missouri and Illinois), and are engaged in the business of towing and

       repossessing vehicles on behalf of third parties.

   6. Plaintiff’s biggest client is Gateway Classic Cars (“Gateway”).

   7. Michael D. Thompson (hereinafter “Mr. Thompson”) is a resident of Saint Louis County,

       and the owner and registered agent of Talldega.

   8. Talladega regularly conducts business in the greater Saint Louis area.

   9. Tallegda is in the business of towing and repossessing vehicles on behalf of third parties.
                                                                                                Electronically Filed - St Louis County - May 11, 2021 - 06:03 PM
Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 5 of 45 PageID #: 16




  10. CR2 is “recovery company” that acts on behalf of commercial lenders to recover

     collateral for their clients.

  11. CR2’s principal place of business is in the State of New York.

  12. Plaintiff is the owner of a 2020 Dodge Ram 4500 (the “Ram 4500”), and obtained

     financing from Ascentium Capital (“AC”) to purchase the aforementioned vehicle. See

     Exhibit A.

  13. In April of 2021, Plaintiff allegedly defaulted on the loan with AC.

  14. AC hired CR2 to recover the Ram 4500.

  15. CR2 subsequently employed Mr. Thompson and Talladega to recover the Ram 4500.

  16. All acts done by Mr. Thompson and Talladega were done on behalf of CR2, at the behest

     of CR2, and were done within the scope of Mr. Thompson’s employment by CR2.

  17. Talladega is not authorized to carry out the task for which CR2 employed Talladega for.

     See Exhibit B.

  18. Mr. Thompson called Gateway and spoke with employees named “Mason” and

     “Damon.”

  19. Mr. Thompson told Mason and Damon that Mr. Marsh’s Ram 4500 was under “repo

     status.”

  20. Mr. Thompson told Mason and Damon that if Mr. Thompson captured the Ram 4500,

     and any of Gateway’s collateral was attached to the Ram 4500, then Mr. Thompson

     would also seize Gateway’s inventory.

  21. Mason called Mr. Marsh to inform him of this incident.

  22. Mr. Marsh called Mr. Thompson via phone to confront him.
                                                                                                    Electronically Filed - St Louis County - May 11, 2021 - 06:03 PM
 Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 6 of 45 PageID #: 17




   23. Mr. Thompson told Mr. Marsh that if Mr. Marsh did not surrender the collateral

       immediately, then Mr. Thompson would go to visit “the pharmacy.”

   24. Mr. Marsh’s wife works at a pharmacy, so this was clearly a thinly veiled threat that Mr.

       Thompson was going to harass Mr. Marsh’s wife.

   25. Mr. Thompson then stated “that’s only the f***ing beginning… I am going to involve

       your whole f***ing family and everyone you know, and everyone is going to hate you.

       You have two hours to turnover this f***ing car or else…”

   26. As a result of this incident, Gateway terminated Plaintiff from all further business

       dealings. See Exhibit C.

           Count I: Tortious Interference with Contract or Business Expectancy as to all

                                               Defendants

       COMES NOW, Plaintiffs, and for this claim of tortious interference with a contract or

business expectancy, states as follows:

   27. Plaintiff realleges and incorporates all of the above paragraphs as if full stated herein.

   28. Plaintiff reasonably excepted income derived from a continuous business relationship

       with Gateway.

   29. Defendants knew that Plaintiff expected income from a continuous business relationship

       with Gateway.

   30. Defendants intentionally interfered with this business expectancy by inducing and/or

       causing a breach of the contract or business relationship/business expectancy.

   31. Defendants conduct was entirely without justification.
                                                                                                     Electronically Filed - St Louis County - May 11, 2021 - 06:03 PM
 Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 7 of 45 PageID #: 18




   32. Plaintiffs have been catastrophically financially damaged by Defendants’ conduct in an

       amount equal to the amount of expected income Plaintiffs would have had but for

       Defendants’ tortious interference.

   WHEREFORE, Plaintiffs prays this Court enter a judgment against all defendants jointly and

severally in excess of $25,000.00 (twenty-five thousand dollars and no cents); for economic

damages, actual damages, consequential damages, and punitive damages; for attorneys’ fees and

court costs; and for such other and further relief this Court deems just and proper.

                                                                           Respectfully Submitted,

                                                                               Groswald Law, LLC

                                                                        /s/ Maxwell J. Groswald
                                                                 Maxwell J. Groswald #65938MO
                                                                             Groswald Law, LLC
                                                                                P.O. Box 179343
                                                                         Saint Louis, MO 63117
                                                                                P: 314-736-1275
                                                                                F: 314-442-4116
                                                                     E: maxwell@groswald.com
                                                                                                                                                                                                                   Electronically Filed - St Louis County - May 11, 2021 - 06:03 PM
DocuSign Envelope ID: 4117D9A1-DB35-4E51-A7BC-3B49317F536B                                                                                         THIS IS A COPY
                      Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: This
                                                                                8 ofis45  PageID     #: 19
                                                                                      a copy
                                                                  EQUIPMENT FINANCE AGREEMENT
                                                                                             view of the Authoritative Copy held
                                                                                                                                                           21SL-CC02136
                                                                                                                                                   by the designated custodian
                                                                                  Agreement No. 2421594
   DEBTOR (“you” or “your”):                                                ADDRESS                                                                                                      TERM:
   NITRO AUTO SALES LLC                                                     6850 US 67, IMPERIAL, MO 63052                                                                               72
   PAYMENT SCHEDULE: 3 @ $99.00, 69 @ $1,476.39
   COLLATERAL: Items of personal property as generally described herein which Ascentium Capital LLC and Debtor agree that a more detailed description of the property being financed shall be
   maintained by us among our books and records in whatever more detailed description of the property financed is received from the supplier of such property (the “Supplier”) and, absent manifest
   error, such detailed description shall be considered incorporated into this Equipment Finance Agreement and shall be provided to Debtor promptly upon request.
   Personal Property Description: 2020 RAM 4500, TT&L
   Agreement. Ascentium Capital LLC (“Lender”, “we”, “us” or “our”) agrees to lend to Debtor          against you a petition under the Bankruptcy Code, (iii) you breach any other obligation of yours
   and you agree to borrow from us an amount for the financing of the Collateral. Amounts             contained in this EFA or (iv) you merge, consolidate with, or sell all or substantially all of your assets
   received by us under this Equipment Finance Agreement (“EFA”) shall be applied as we               or a majority of your ownership interests to any third party. Upon your default, we may do any or
   determine. This EFA has an interim term (“Interim Term”) and an initial term (“Initial Term”).     all of the following: (a) terminate this EFA, (b) take possession of the Collateral; you irrevocably
   The foregoing collectively the “Term”. The Interim Term starts on the date we fund the             waive any security required of us in the event we take possession of the Collateral and require you
   purchase price of the Collateral. The Initial Term starts on the billing date specified by us      to deliver it to us at your expense to a location designated by us, (c) declare all sums due and to
   (“Commencement Date”). You agree to pay us: (a) payments (each a “Payment”) shown                  become due hereunder immediately due and payable, all future payments discounted at 3% as
   above during each month of the Initial Term; the first Payment is due on the Commencement          calculated by us, (d) sell, dispose of, hold, or lease the Collateral and/or (e) exercise any other right
   Date, and (b) all other amounts that become due under this EFA, including 1/30th of a              or remedy which may be available to us under applicable law. You shall reimburse us for all costs
   Payment for each day of the Interim Term. You authorize us to adjust the Payment if the final      we incur in enforcing our rights including our attorneys’ fees and costs of repossession, repair,
   cost of the Collateral or tax is different from that on which such Payment is based. Any           storage and remarketing of the Collateral. A waiver of default will not be a waiver of any other or
   amount not paid when due is subject to a late charge of the lower of 10% of such amount or         subsequent default.
   the highest amount allowed by law.                                                                 General. This EFA shall be governed and construed under the laws of the State of California
   Grant of Security Interest. You hereby grant to us a security interest in the Collateral and       without reference to its principles of conflicts of laws. You consent to the non-exclusive
   all proceeds to secure all of your obligations under this EFA. You irrevocably grant us the        jurisdiction of courts located in California in any action relating to this EFA. You waive any




                                                                                                                                                W
   right to make such filings under the Uniform Commercial Code as we deem necessary.                 objection based on improper venue and/or forum non conviens and waive any right to a jury
   Disclaimer of Warranties and Claims. We make no representation or warranty as to                   trial. Time is of the essence with respect to your obligations under this Agreement. All of our rights
   any matter whatsoever including the merchantability or fitness for a particular purpose            and the indemnities in our favor under this EFA shall survive its termination. You agree to pay us
   of the Collateral. This EFA is irrevocable. Your obligation to pay all amounts payable             interest on all past due amounts at the lower of 1.5% per month or the highest rate allowed by law.




                                                                                                                                             IE
   hereunder is absolute and unconditional and will not be subject to any reduction,                  You shall not assign or otherwise transfer this EFA or any of your obligations hereunder. We may
   setoff, defense, counterclaim, deferment or recoupment for any reason, including                   assign this EFA, in whole or in part, without notice to you or your consent. You agree that our
   without limitation any defect, damage or unfitness of the Collateral. You acknowledge              assignee will have the same rights and benefits that we have now under this EFA, but none of our
   you selected the Supplier and Collateral and the Supplier is not our agent nor are we their        obligations. This EFA sets forth the entire understanding of the parties with respect to its subject
   agent. If the Collateral is unsatisfactory for any reason, your only remedy, if any, shall be      matter and may only be amended in a writing duly executed by the party against whom enforcement




                                                                                            V
   against the Supplier and not against us.                                                           is sought. You agree, however, that we are authorized, without notice to you, to supply missing
   Collateral. You will use the Collateral for commercial purposes only and in compliance with        information or correct any misspellings or obvious errors in this EFA. You represent and warrant to
   law. You will not sell, transfer, assign or lease the Collateral or otherwise allow the Collateral us that all information conveyed to us in connection with this EFA and all related documents whether
   to be used by anyone other than you. You will keep the Collateral free and clear from all          by you, a guarantor, a Supplier or any other person, is true, accurate, complete and not misleading.
   liens and encumbrances. Titled Collateral will be titled and/or registered as we direct. You       This EFA may be executed in separate counterparts which together shall be the same instrument.




                                                                                          Y
   will not modify or change location of the Collateral without our prior consent and allow us to     You agree this EFA may be signed electronically pursuant to the Electronic Signatures in Global
   inspect it upon our request. At your expense you will maintain the Collateral in good operating    and National Commerce Act and other applicable law. All fees may not only cover our costs but
   condition and repair. You are responsible for any damage or destruction of the Collateral.         may include a profit. You may not prepay this EFA without our prior written consent. If Debtor
   You will at our election repair the Collateral at your expense or pay to us all amounts then       constitutes more than one person, the liability of each shall be joint and several. A copy of this EFA




                         P
   due and owing plus the total of all unpaid Payments for the Term discounted at 3%. You will        shall be deemed an original for all purposes. Lender may acknowledge its acceptance of this EFA
   indemnify and hold us, our members, managers and employees harmless from and against               in a subsequent communication signed by Lender. Any notice given hereunder shall be in writing
   any claims, costs, expenses, damages and liabilities, in any way relating to the Collateral.       and, if delivered by mail, deemed given two business days after being deposited with the US Postal
   Fees and Taxes. You agree to pay when due and to hold us harmless from all taxes, interest         Service, first class postage prepaid, and addressed to the Debtor at its address set forth above or




                        O
   and penalties relating to this EFA and the Collateral (“Taxes”) and reimburse us for those         to Lender at 23970 HWY 59 N, Kingwood, TX 77339-1535, or such other address given to the
   Taxes we pay on your behalf. You agree to pay us documentation fees and all other fees we          sender by written notice. You agree, however, that we are authorized, without notice to you, to
   deem necessary.                                                                                    supply missing information or correct any misspellings or obvious errors in this EFA. You agree that
   Insurance. During the Term you will maintain insurance we specify on the Collateral. If you        by providing us with an email address or a telephone number for a cellular or wireless device, you




                      C
   do not provide us satisfactory proof of insurance we may, but are not required, to buy such        expressly consent to receiving notices and other communications including voice and text
   insurance for our benefit and add charges which may result in a higher premium you would           messages from us at that number or email address, and this express consent applies to each such
   pay if you obtained insurance, plus an interest charge.                                            email address or telephone number that you provide to us now or in the future. Only the copy of
   Default and Remedies. If any one of the following occurs with respect to you or any                this EFA marked as the “sole original” or similar language by us or our designee is the chattel paper
   guarantor, you will be in default: (i) you fail to pay any amount under this EFA when due, (ii)    original of this EFA.
   you cease doing business, admit your inability to pay your debts, or you file or have filed
   This EFA shall become effective upon Debtor’s signature below, provided, however, that our obligation to perform our obligations under this EFA shall be subject to our satisfactory
   receipt of all conditions specified by us, including a complete and properly executed documentation package, as determined by us. By signing below Debtor hereby irrevocably
   accepts the Collateral under the EFA and irrevocably authorizes Lender to pay the Supplier on behalf of Debtor. The person executing this EFA is authorized to do so, making this
   EFA the valid and binding act of the Debtor.
                                                                                                        By:                            ##BusSign##
   Debtor Name:                 NITRO AUTO SALES LLC
                                                                                                  Printed Name/Title:          KENNETH MARSH, Managing Member
   GUARANTY: You (jointly and severally if more than one) unconditionally guarantee to us and our assigns the payment and performance when due of all of the obligations of the Debtor under this
   EFA and all related documents executed by the Debtor (“Agreements”). We may proceed against you before proceeding against the Debtor, the Collateral or enforce any other remedy.
   Notwithstanding any changes made to the Agreements in our dealings with Debtor, this Guaranty will remain in effect as changed even if you are not notified of the changes and will remain in effect
   even if the Agreements are no longer enforceable against the Debtor. You waive all notices to which you may have a right. You agree to pay us all our expenses in enforcing this Guaranty. You
   may not assign this Guaranty without our written consent. The governing law, venue and notice provisions of the EFA shall apply to this Guaranty. You consent to our conducting a credit evaluation
   of you from all sources, periodically updating it and sharing the results with others.
   Guarantor Signature:          ##PGSign1##                                                           Printed Name:                  KENNETH MARSH
   Guarantor Signature:           ##PGSign2##                                                        Printed Name:
   AUTHORIZATION FOR ACH PAYMENTS: Debtor authorizes Lender or Lender’s successors and assigns to automatically initiate and make debit entry charges to Debtor’s bank account indicated
   below for the payment of all amounts owed by Debtor from time to time under the EFA. This Authorization is to remain in effect during the Term of the EFA and Debtor acknowledges that a
   revocation of this authority shall be an event of default under the Agreement. Any incorrect charge will be corrected upon notification to Lender by either a credit or debit to Debtor’s account.
   Bank Name:                                                                  FCB BANK
                                                                             ##ACHBankRules##           Business Acct Name:              NITRO AUTO SALES LLC
                                                                                                                                       ##ACHHolderNmRules##
   Account No:                                                                  1410039001
                                                                              ##ACHAcctRules##          ABA No:                          081025198
                                                                                                                                       ##ACHABARules##
   Authorized Signature:         ##ACHSignRules##                                                      Printed Name / Title:          ##ACHSignNameRules##, CEO
                                                                                                                                        KENNETH MARSH ##ACHSignTitleRules##

1401-20190104
                                                                                                                                                                                           Electronically Filed - St Louis County - May 11, 2021 - 06:03 PM
4/28/2021                          Case: 4:21-cv-00912-MTS    Doc.
                                                       SAFER Web     #: 1-1
                                                                 - Company     Filed:
                                                                           Snapshot    07/23/21
                                                                                    TALLADEGA     Page: 9 of 45 PageID
                                                                                              TOWING&TRANSPORTING LLC  #: 20
                                                                                                                                                   21SL-CC02136

                    USDOT Number                   MC/MX Number                  Name
                                                                                                                                          Company Snapshot
                         Enter Value: TALLADEGA TOWING
                                                                                                                         TALLADEGA TOWING&TRANSPORTING LLC
                                                Search                                                                                  USDOT Number: 2548753

   ID/Operations | Inspections/Crashes In US | Inspections/Crashes In Canada | Safety Rating
                                                                                                                                                   Other Information for this
   Carriers: If you would like to update the following ID/Operations information, please complete and submit form MCS-150 which can                         Carrier
   be obtained online or from your State FMCSA office. If you would like to challenge the accuracy of your company's safety data, you
   can do so using FMCSA's DataQs system.                                                                                                            SMS Results
                                                                                                                                                     Licensing & Insurance
   Carrier and other users: FMCSA provides the Company Safety Profile (CSP) to motor carriers and the general public interested in
   obtaining greater detail on a particular motor carrier's safety performance then what is captured in the Company Snapshot. To obtain a CSP please visit the CSP
   order page or call (800)832-5660 or (703)280-4001 (Fee Required).

   For help on the explanation of individual data fields, click on any field name or for help of a general nature go to SAFER General Help.

   The information below reflects the content of the FMCSA management information systems as of 04/27/2021. Carrier Registration Information Outdated.
   Carrier VMT Outdated.


                                          Entity Type:    CARRIER

                                    Operating Status: NOT AUTHORIZED                              Out of Service Date: None

                                          Legal Name: TALLADEGA TOWING&TRANSPORTING LLC

                                           DBA Name:

                                    Physical Address: 6425 ETZEL ST
                                                      STLOUIS, MO 63133

                                               Phone: (314) 496-3407

                                     Mailing Address: P O BOX 150233
                                                      ST LOUIS, MO 63115

                                      USDOT Number: 2548753                                   State Carrier ID Number:

                                MC/MX/FF Number(s):                                                    DUNS Number: --

                                         Power Units: 1                                                       Drivers:   1
                                  MCS-150 Form Date: 10/09/2014                                MCS-150 Mileage (Year):

                              Operation Classification:


                                                           X   Auth. For Hire      Priv. Pass.(Non-       State Gov't
                                                               Exempt For Hire     business)              Local Gov't
https://safer.fmcsa.dot.gov/query.asp?searchtype=ANY&query_type=queryCarrierSnapshot&query_param=USDOT&original_query_param=NAME&query_string=2548753&original_query_string=TALLA…   1/4
                                                                                                                                                                                           Electronically Filed - St Louis County - May 11, 2021 - 06:03 PM
4/28/2021                         Case: 4:21-cv-00912-MTS   Doc.
                                                      SAFER Web    #: 1-1Snapshot
                                                                - Company   Filed:   07/23/21
                                                                                  TALLADEGA     Page: 10 of 45 PageID
                                                                                            TOWING&TRANSPORTING LLC   #: 21
                                                             Private(Property)     Migrant                 Indian Nation
                                                             Priv. Pass.           U.S. Mail
                                                             (Business)            Fed. Gov't

                              Carrier Operation:


                                                               Interstate          Intrastate Only     X
                                                                                                           Intrastate Only
                                                                                   (HM)                    (Non-HM)

                              Cargo Carried:


                                                       General Freight           Liquids/Gases               Chemicals
                                                       Household Goods           Intermodal Cont.            Commodities Dry Bulk
                                                       Metal: sheets, coils,     Passengers                  Refrigerated Food
                                                       rolls                     Oilfield                    Beverages
                                                   X   Motor Vehicles            Equipment                   Paper Products
                                                       Drive/Tow away            Livestock                   Utilities
                                                       Logs, Poles, Beams,       Grain, Feed, Hay            Agricultural/Farm
                                                       Lumber                    Coal/Coke                   Supplies
                                                       Building Materials        Meat                        Construction
                                                       Mobile Homes              Garbage/Refuse              Water Well
                                                       Machinery, Large          US Mail
                                                       Objects
                                                       Fresh Produce




                           ID/Operations | Inspections/Crashes In US | Inspections/Crashes In Canada | Safety Rating

                                                              US Inspection results for 24 months prior to: 04/27/2021

                                                                            Total Inspections: 1
                                                                          Total IEP Inspections: 0
                 Note: Total inspections may be less than the sum of vehicle, driver, and hazmat inspections. Go to Inspections Help for further information.

                                                                                       Inspections:
                                        Inspection Type           Vehicle                 Driver                  Hazmat                   IEP
                                            Inspections              1                      1                        0                      0
                                         Out of Service              1                      0                        0                      0
                                       Out of Service %            100%                    0%                        %                     0%

https://safer.fmcsa.dot.gov/query.asp?searchtype=ANY&query_type=queryCarrierSnapshot&query_param=USDOT&original_query_param=NAME&query_string=2548753&original_query_string=TALLA…   2/4
                                                                                                                                                                                           Electronically Filed - St Louis County - May 11, 2021 - 06:03 PM
4/28/2021                         Case: 4:21-cv-00912-MTS   Doc.
                                                      SAFER Web    #: 1-1Snapshot
                                                                - Company   Filed:   07/23/21
                                                                                  TALLADEGA     Page: 11 of 45 PageID
                                                                                            TOWING&TRANSPORTING LLC   #: 22
                                        Nat'l Average %           20.76%                5.26%                    4.46%                     N/A
                                 as of DATE 03/26/2021*


                        *OOS rates calculated based on the most recent 24 months of inspection data per the latest monthly SAFER Snapshot.



                                                   Crashes reported to FMCSA by states for 24 months prior to: 04/27/2021

                    Note: Crashes listed represent a motor carrierâ€™s involvement in reportable crashes, without any determination as to responsibility.

                                                                                       Crashes:
                                                  Type              Fatal                Injury                   Tow                      Total
                                               Crashes               0                     0                       0                        0




                           ID/Operations | Inspections/Crashes In US | Inspections/Crashes In Canada | Safety Rating

                                                          Canadian Inspection results for 24 months prior to: 04/27/2021

                                                                            Total inspections: 0
                      Note: Total inspections may be less than the sum of vehicle and driver inspections. Go to Inspections Help for further information.

                                                                                      Inspections:
                                                          Inspection Type               Vehicle                                   Driver
                                                              Inspections                  0                                        0
                                                            Out of Service                 0                                        0
                                                          Out of Service %                0%                                       0%




                                                                  Crashes results for 24 months prior to: 04/27/2021

                    Note: Crashes listed represent a motor carrierâ€™s involvement in reportable crashes, without any determination as to responsibility.

                                                                                       Crashes:
                                                  Type              Fatal                Injury                   Tow                      Total
                                               Crashes               0                     0                       0                        0




https://safer.fmcsa.dot.gov/query.asp?searchtype=ANY&query_type=queryCarrierSnapshot&query_param=USDOT&original_query_param=NAME&query_string=2548753&original_query_string=TALLA…   3/4
                                                                                                                                                                                                    Electronically Filed - St Louis County - May 11, 2021 - 06:03 PM
4/28/2021                         Case: 4:21-cv-00912-MTS   Doc.
                                                      SAFER Web    #: 1-1Snapshot
                                                                - Company   Filed:   07/23/21
                                                                                  TALLADEGA     Page: 12 of 45 PageID
                                                                                            TOWING&TRANSPORTING LLC   #: 23



                           ID/Operations | Inspections/Crashes In US | Inspections/Crashes In Canada | Safety Rating

                            The Federal safety rating does not necessarily reflect the safety of the carrier when operating in intrastate commerce.

                                                                                      Carrier Safety Rating:

                                                                      The rating below is current as of: 04/27/2021

                                                                                    Review Information:


                                    Rating Date:          None                                          Review Date:         None
                                       Rating:            None                                                 Type:         None




                           SAFER Home | Feedback | Privacy Policy | USA.gov | Freedom of Information Act (FOIA) | Accessibility | OIG Hotline | Web Policies and Important Links | Plug-ins

                                                                                    Federal Motor Carrier Safety Administration
                                                   1200 New Jersey Avenue SE, Washington, DC 20590 • 1-800-832-5660 • TTY: 1-800-877-8339 • Field Office Contacts




https://safer.fmcsa.dot.gov/query.asp?searchtype=ANY&query_type=queryCarrierSnapshot&query_param=USDOT&original_query_param=NAME&query_string=2548753&original_query_string=TALLA…            4/4
                                                                                  Electronically Filed - St Louis County - May 11, 2021 - 06:03 PM
Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 13 of 45 PageID #: 24
                                                              21SL-CC02136
            Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 14 of 45 PageID #: 25

               IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                         Case Number: 21SL-CC02136
 WILLIAM M. CORRIGAN JR.
 Plaintiff/Petitioner:                                      Plaintiff’s/Petitioner’s Attorney/Address:
 KENNETH MARSH                                              MAXWELL JOSEPH GROSWALD
                                                            PO BOX 179343
                                  vs.                       ST LOUIS, MO 63117
 Defendant/Respondent:                                      Court Address:
 TALLADEGA TOWING & TRANSPORTATION                          ST LOUIS COUNTY COURT BUILDING
 LLC                                                        105 SOUTH CENTRAL AVENUE
 Nature of Suit:                                            CLAYTON, MO 63105
 CC Other Tort                                                                                                               (Date File Stamp)

                         Summons for Personal Service Outside the State of Missouri
                                                       (Except Attachment Action)
    The State of Missouri to: COMMERCIAL RELATIONSHIP RECOVERY, INC.
                              Alias:
  104 GREENFIELD DR., STE. 8-336                                                                  5651 MAIN STREET, SUITE 8-336
  TONAWANDA, NY 14150                                                                             WILLIAMSVILLE, NY 14221


     COURT SEAL OF
                                     You are summoned to appear before this court and to file your pleading to the petition, copy of which is
                                attached, and to serve a copy of your pleading upon the attorney for the Plaintiff/Petitioner at the above
                                address all within 30 days after service of this summons upon you, exclusive of the day of service. If you fail to
                                file your pleading, judgment by default will be taken against you for the relief demanded in this action.
                                     SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                              notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov, or
                              through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
    ST. LOUIS COUNTY          proceeding.

                                 12-MAY-2021                                        ____________________________________________________
                                  Date                                                                         Clerk
                                Further Information:
                                MT
                                                 Officer’s or Server’s Affidavit of Service
     I certify that:
     1. I am authorized to serve process in civil actions within the state or territory where the above summons was served.
     2. My official title is _______________________________________ of ______________________ County, _________________ (state).
     3. I have served the above summons by: (check one)
                   delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
          leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _________________________________, a person of the Defendant’s/Respondent’s family over the age of 15 years who permanently
           resides with the Defendant/Respondent.
              .
                  (for service on a corporation) delivering a copy of the summons and a copy of the petition to
                   _____________________________________________ (name) _____________________________________________ (title).
                  other (describe) ________________________________________________________________________________________.
     Served at _____________________________________________________________________________________________________________ (address)
     in __________________________ County, ____________________ (state), on ___________________ (date) at ________________ (time).
     ____________________________________________________________        ___________________________________________________________
                  Printed Name of Sheriff or Server                                       Signature of Sheriff or Server
                                Subscribed and Sworn To me before this ___________ (day) ______________ (month) _________ (year)
                                I am: (check one)    the clerk of the court of which affiant is an officer.
                                                     the judge of the court of which affiant is an officer.
           (Seal)                                    authorized to administer oaths in the state in which the affiant served the above summons.
                                                      (use for out-of-state officer)
                                                     authorized to administer oaths. (use for court-appointed server)
                                                                            ___________________________________________________________
                                                                                                  Signature and Title




OSCA (7-04) SM60 For Court Use Only: Document ID# 21-SMOS-431      1        (21SL-CC02136)                             Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                               506.500, 506.510 RSMo
            Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 15 of 45 PageID #: 26
    Service Fees, if applicable
    Summons         $___________________
    Non Est         $___________________
    Mileage         $___________________ (_______________miles @ $ _______ per mile)
    Total           $___________________
                            See the following page for directions to clerk and to officer making return on service of summons.




                                   Directions to Officer Making Return on Service of Summons

          A copy of the summons and a copy of the motion and/or petition must be served on each Defendant/Respondent. If any
     Defendant/Respondent refuses to receive the copy of the summons and motion and/or petition when offered to him, the return
     shall be prepared to show the offer of the officer to deliver the summons and motion and/or petition and the
     Defendant’s/Respondent's refusal to receive the same.

          Service shall be made: (1) On Individual. On an individual, including an infant or incompetent person not having a
     legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the individual personally or by
     leaving a copy of the summons and motion and/or petition at the individual's dwelling house or usual place of abode with
     some person of the family over 15 years of age, or by delivering a copy of the summons and motion and/or petition to an agent
     authorized by appointment or required by law to receive service of process; (2) On Guardian. On an infant or incompetent
     person who has a legally appointed guardian, by delivering a copy of the summons and motion and/or petition to the guardian
     personally; (3) On Corporation, Partnership or Other Unincorporated Association. On a corporation, partnership or
     unincorporated association, by delivering a copy of the summons and motion and/or petition to an officer, partner, or
     managing or general agent, or by leaving the copies at any business office of the Defendant/Respondent with the person
     having charge thereof or by delivering copies to its registered agent or to any other agent authorized by appointment or
     required by law to receive service of process; (4) On Public or Quasi-Public Corporation or Body. On a public, municipal,
     governmental or quasi-public corporation or body in the case of a county, to the mayor or city clerk or city attorney in the case
     of a city, to the chief executive officer in the case of any public, municipal, governmental, or quasi-public corporation or body
     or to any person otherwise lawfully so designated.

          Service may be made by an officer or deputy authorized by law to serve process in civil actions within the state or
     territory where such service is made.

          Service may be made in any state or territory in the United States. If served in a territory, substitute the word "territory"
     for the word "state."

          The officer making the service must swear an affidavit before the clerk, deputy clerk, or judge of the court of which the
     person is an officer or other person authorized to administer oaths. This affidavit must state the time, place, and manner of
     service, the official character of the affiant, and the affiant's authority to serve process in civil actions within the state or
     territory where service is made.

          Service must not be made less than ten days nor more than sixty days from the date the Defendant/Respondent is to appear
     in court. The return should be made promptly, and in any event so that it will reach the Missouri Court within 30 days after
     service.




OSCA (7-04) SM60 For Court Use Only: Document ID# 21-SMOS-431          2         (21SL-CC02136)                                  Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                                                         506.500, 506.510 RSMo
            Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 16 of 45 PageID #: 27



                             THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                     Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.
CCADM73

OSCA (7-04) SM60 For Court Use Only: Document ID# 21-SMOS-431   3    (21SL-CC02136)        Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                   506.500, 506.510 RSMo
            Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 17 of 45 PageID #: 28



   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 7900 Carondelet Avenue, 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-04) SM60 For Court Use Only: Document ID# 21-SMOS-431   4   (21SL-CC02136)       Rules 54.06, 54.07, 54.14, 54.20;
                                                                                                 506.500, 506.510 RSMo
                                                                                                                                 Electronically Filed - St Louis County - May 12, 2021 - 01:01 PM
              Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 18 of 45 PageID #: 29

In the
CIRCUIT COURT                                                                                ┌                               ┐
                                                                                                     For File Stamp Only
Of St. Louis County, Missouri
                                                       May 12, 2021
                                                      _________________________
 Kenneth Marsh Et Al
__________________________________________            Date
Plaintiff/Petitioner
                                                       21SL-CC02136
                                                      _________________________
                                                      Case Number
vs.
                                                       15
                                                      _________________________
 Talladega Towing Et Al
__________________________________________            Division

                                                                                             └                               ┘
Defendant/Respondent




                       REQUEST FOR APPOINTMENT OF PROCESS SERVER
        Comes now _______________________________________________________,
                   Kenneth Marsh                                           pursuant
                                            Requesting Party
        to Local Rule 28, and at his/her/its own risk requests the appointment of the Circuit Clerk of
        ___________________________________________________________________________
         Michael Barbieri, 130 S. Bemison, Clayton, MO 63105, 314-391-2300
        Name of Process Server                      Address                                                      Telephone

        ___________________________________________________________________________
         Curtis Martin, 130 S. Bemison, Clayton, MO 63105, 314-391-2300
        Name of Process Server                      Address or in the Alternative                                Telephone

        ___________________________________________________________________________
         Brian Tranchilla, 130 S. Bemison, Clayton, MO 63105, 314-391-2300
        Name of Process Server                      Address or in the Alternative                                Telephone

        Natural person(s) of lawful age to serve the summons and petition in this cause on the below
        named parties. This appointment as special process server does not include the authorization
        to carry a concealed weapon in the performance thereof.

        SERVE:                                                    SERVE:
         Michael D. Thompson
        ____________________________________________               Michael D. Thompson (alternate address)
                                                                  ____________________________________________
        Name                                                      Name
         12347 Spanish Trace
        ____________________________________________               6423 Etzel Avenue
                                                                  ____________________________________________
        Address                                                   Address
         St. Louis, MO 63043
        ____________________________________________               St. Louis, MO 63133
                                                                  ____________________________________________
        City/State/Zip                                            City/State/Zip

        SERVE:                                                    SERVE:
        ____________________________________________              ____________________________________________
        Name                                                      Name
        ____________________________________________              ____________________________________________
        Address                                                   Address
        ____________________________________________              ____________________________________________
        City/State/Zip                                            City/State/Zip

        Appointed as requested:
        JOAN M. GILMER, Circuit Clerk                              /s/ Maxwell J. Groswald
                                                                  ___________________________________________
                                                                  Signature of Attorney/Plaintiff/Petitioner
                                                                   65938
                                                                  ___________________________________________
        By ________________________________________               Bar No.
            Deputy Clerk                                           P.O. Box 179343, St. Louis, MO 63117
                                                                  ___________________________________________
                                                                  Address
        ___________________________________________                (314) 736-1275                   (314) 442-4116
                                                                  ___________________________________________
        Date                                                      Phone No.                                   Fax No.


        CCADM62-WS         Rev. 07/19
                                                                                     Electronically Filed - St Louis County - May 12, 2021 - 01:01 PM
   Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 19 of 45 PageID #: 30


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

             (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
https://wp.stlcountycourts.com > forms.

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 07/19
                                                                                                                                 Electronically Filed - St Louis County - May 12, 2021 - 01:01 PM
              Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 20 of 45 PageID #: 31

In the
CIRCUIT COURT                                                                                ┌                               ┐
                                                                                                     For File Stamp Only
Of St. Louis County, Missouri
                                                       May 12, 2021
                                                      _________________________
 Kenneth Marsh Et Al
__________________________________________            Date
Plaintiff/Petitioner
                                                       21SL-CC02136
                                                      _________________________
                                                      Case Number
vs.
                                                       15
                                                      _________________________
 Talladega Towing Et Al
__________________________________________            Division

                                                                                             └                               ┘
Defendant/Respondent




                       REQUEST FOR APPOINTMENT OF PROCESS SERVER
        Comes now _______________________________________________________,
                   Kenneth Marsh                                           pursuant
                                            Requesting Party
        to Local Rule 28, and at his/her/its own risk requests the appointment of the Circuit Clerk of
        ___________________________________________________________________________
         Michael Barbieri, 130 S. Bemison, Clayton, MO 63105, 314-391-2300
        Name of Process Server                      Address                                                      Telephone

        ___________________________________________________________________________
         Curtis Martin, 130 S. Bemison, Clayton, MO 63105, 314-391-2300
        Name of Process Server                      Address or in the Alternative                                Telephone

        ___________________________________________________________________________
         Brian Tranchilla, 130 S. Bemison, Clayton, MO 63105, 314-391-2300
        Name of Process Server                      Address or in the Alternative                                Telephone

        Natural person(s) of lawful age to serve the summons and petition in this cause on the below
        named parties. This appointment as special process server does not include the authorization
        to carry a concealed weapon in the performance thereof.

        SERVE:                                                    SERVE:
         Michael D. Thompson
        ____________________________________________               Michael D. Thompson (alternate address)
                                                                  ____________________________________________
        Name                                                      Name
         12347 Spanish Trace
        ____________________________________________               6423 Etzel Avenue
                                                                  ____________________________________________
        Address                                                   Address
         St. Louis, MO 63043
        ____________________________________________               St. Louis, MO 63133
                                                                  ____________________________________________
        City/State/Zip                                            City/State/Zip

        SERVE:                                                    SERVE:
        ____________________________________________              ____________________________________________
        Name                                                      Name
        ____________________________________________              ____________________________________________
        Address                                                   Address
        ____________________________________________              ____________________________________________
        City/State/Zip                                            City/State/Zip

        Appointed as requested:
        JOAN M. GILMER, Circuit Clerk                              /s/ Maxwell J. Groswald
                                                                  ___________________________________________
                                                                  Signature of Attorney/Plaintiff/Petitioner
                                                                   65938
                                                                  ___________________________________________
        By ________________________________________
              /s/Molly Thal                                       Bar No.
            Deputy Clerk                                           P.O. Box 179343, St. Louis, MO 63117
                                                                  ___________________________________________
                                                                  Address
              05/12/2021                                           (314) 736-1275                   (314) 442-4116
                                                                  ___________________________________________
        ___________________________________________
        Date                                                      Phone No.                                   Fax No.


        CCADM62-WS         Rev. 07/19
                                                                                     Electronically Filed - St Louis County - May 12, 2021 - 01:01 PM
   Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 21 of 45 PageID #: 32


Local Rule 28. SPECIAL PROCESS SERVERS

      (1) Any Judge may appoint a Special Process Server in writing in
accordance with the law and at the risk and expense of the requesting party except
no special process server shall be appointed to serve a garnishment [except as
allowed by Missouri Supreme Court Rule 90.03(a)].

            This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

      (2) The Circuit Clerk may appoint a natural person other than the Sheriff to
serve process in any cause in accordance with this subsection;

             (A)    Appointments may list more than one server as alternates.

           (B) The appointment of a person other than the Sheriff to serve
process shall be made at the risk and expense of the requesting party.

            (C) Any person of lawful age, other than the Sheriff, appointed to
serve process shall be a natural person and not a corporation or other business
association.

            (D) No person, other than the Sheriff, shall be appointed to serve any
order, writ or other process which requires any levy, seizure, sequestration,
garnishment, [except as allowed by Missouri Supreme Court Rule 90.03(a)], or
other taking.

             (E) Requests for appointment of a person other than the Sheriff to
serve process shall be made on a “Request for Appointment of Process Server”
electronic form, which may be found on the Court’s Web Site,
https://wp.stlcountycourts.com > forms.

            (F) This appointment as Special Process Server does not include the
authorization to carry a concealed weapon in the performance thereof.

             SERVICE RETURN

            Any service by the St. Louis County Sheriff’s Office shall be scanned
into the courts case management system. Any service by another Sheriff or a
Special Process Server or any other person authorized to serve process shall
return to the attorney or party who sought service and the attorney shall file the
return electronically to the Circuit Clerk.


CCADM62-WS    Rev. 07/19
            Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 22 of 45 PageID #: 33

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 21SL-CC02136
 WILLIAM M. CORRIGAN JR.
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 KENNETH MARSH                                                  MAXWELL JOSEPH GROSWALD
                                                                PO BOX 179343
                                 vs.                            ST LOUIS, MO 63117
 Defendant/Respondent:                                          Court Address:
 TALLADEGA TOWING & TRANSPORTATION                              ST LOUIS COUNTY COURT BUILDING
 LLC                                                            105 SOUTH CENTRAL AVENUE
 Nature of Suit:                                                CLAYTON, MO 63105
 CC Other Tort                                                                                                                       (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: TALLADEGA TOWING & TRANSPORTATION LLC
                                      Alias:
  MICHAEL D. THOMPSON, REG. AGT.                                                                      MICHAEL D. THOMPSON, REG. AGT.
  12347 SPANISH TRACE                                                                                 6425 ETZEL AVE
  ST LOUIS, MO 63043                                                                                  ST LOUIS, MO 63133

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        12-MAY-2021                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       MT
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-4149        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 23 of 45 PageID #: 34
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-4149    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 24 of 45 PageID #: 35
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-4149   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 25 of 45 PageID #: 36
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-4149   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
         Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 26 of 45 PageID #: 37




               County Satellite Court Now Open in St. Ann
               Hours: Mon-Fri 8:30 a.m. to 5:00 p.m. FREE PARKING

For the convenience of North County residents, a satellite branch of the St. Louis County Circuit
Court is now open at the St. Louis County Government Center Northwest at the 715 Northwest Plaza
Drive in St. Ann.
Attending Court Hearings Remotely using E-Courts
If you are scheduled to appear in court, you can access the courtroom remotely using the public
computer stations (E-courts) in St. Ann and Clayton. These are available for use when courtroom
access is restricted due to the pandemic.
Please note: Hearings for juvenile and paternity cases are confidential, and can only be accessed
from the Clayton E-court at this time.

Be sure to bring your paperwork with you; you will need your case number, as well as the date,
time and number of the Division where you are scheduled to appear.

Filing Pleadings/New Petitions
If you are representing yourself, you may file your paperwork at the St. Ann satellite court, in
addition to the Clayton courthouse, using the secure drop box located inside the Court reception area.
Filing Orders of Protection
Starting March 1, you may file for an Order of Protection at the Adult Abuse office in the St. Ann
satellite court, in addition to the Clayton courthouse. Clerks will be available on-site to help you fill
out and file the necessary paperwork.

                            For more information call: 314-615-8029
                                                                                  Electronically Filed - St Louis County - May 26, 2021 - 05:13 PM
Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 27 of 45 PageID #: 38




                     IN THE CIRCUIT COURT OF SAINT LOUIS COUNTY
                                 STATE OF MISSOURI
                                            )
Kenneth Marsh,                              )
                                            )
and                                         )
                                            )
Nitro Transport, LLC                        )
                                            )
and                                         )    Cause No: 21SL-CC02136
                                            )
Nitro Auto Sales, LLC                       )
                                            )
              Plaintiffs,                   )
vs.                                         )    Jury Trial Demanded
                                            )
Commercial Relationship Recovery, Inc.      )
                                            )
and                                         )
                                            )
Talladega Towing & Transporting, LLC        )
                                            )
and                                         )
                                            )
Michael D. Thompson                         )
                                            )
and                                         )
                                            )
Ascentium Capital, LLC                      )

SERVE:
Commercial Relationship Recovery, Inc.
Registered Agent
104 Greenfield Drive, Suite 8-336
Tonawanda, New York 14150
or:
Commercial Relationship Recovery, Inc.
Registered Agent
5651 Main Street, Suite 8-336
Williamsville, New York 14221
                                                                                                      Electronically Filed - St Louis County - May 26, 2021 - 05:13 PM
Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 28 of 45 PageID #: 39




SERVE:
Talladega Towing & Transporting, LLC
Registered Agent: Michael D. Thompson
12347 Spanish Trace
St. Louis, MO 63043
or:
Talladega Towing & Transporting, LLC
Registered Agent: Michael D. Thompson
6425 Etzel Avenue
St. Louis, MO 63133


SERVE:
Michael D. Thompson
12347 Spanish Trace
St. Louis, MO 63043
or:
Michael D. Thompson
6425 Etzel Avenue
St. Louis, MO 63133

SERVE:
Ascentium Capital, LLC
c/o CT Corporation System
120 South Central Ave., #400
Clayton, MO 63105



                                    AMENDED PETITION

       COMES NOW, Plaintiffs, Kenneth Marsh (“Mr. Marsh”), Nitro Transport, LLC (“Nitro

Transport”), and Nitro Auto Sales (“Nitro Auto”), collectively referred to as “Plaintiffs,” and for

their petition against Commercial Relationship Recovery, Inc., (“CR2”), Talladega Towing &

Transporting, LLC (“Talladega”), Michael D. Thompson (“Thompson” or “Mr. Thompson”),

and Ascentium Capital, LLC (“ACL” or “AC”) states as follows:

                                     Venue and Jurisdiction

   1. Jurisdiction and venue are proper as to Talladega and Mr. Thompson because Talladega’s

       registered agent (Mr. Thompson) is located in Saint Louis County, Missouri.
                                                                                                    Electronically Filed - St Louis County - May 26, 2021 - 05:13 PM
Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 29 of 45 PageID #: 40




  2. Jurisdiction and venue are proper as to CR2 pursuant to Mo. Rev. Stat. § 506.500 because

     CR2 engaged in a business relationship with Talladega and has availed itself by engaging

     in business in Saint Louis County.

  3. Jurisdiction and venue are proper because ACL’s registered agent is located in Saint

     Louis County, Missouri.

                                                 Facts

  4. Mr. Marsh is a resident of the State of Illinois.

  5. Mr. Marsh is the owner of Nitro Transport, LLC, and Nitro Auto Sales, LLC.

  6. Both of the aforementioned LLC’s regularly do business in the greater Saint Louis area

     (this includes both Missouri and Illinois), and are engaged in the business of towing and

     repossessing vehicles on behalf of third parties.

  7. Plaintiff’s biggest client is Gateway Classic Cars (“Gateway”).

  8. Mr. Thompson is a resident of Saint Louis County, and the owner and registered agent of

     Talldega.

  9. Talladega regularly conducts business in the greater Saint Louis area.

  10. Tallegda is in the business of towing and repossessing vehicles on behalf of third parties.

  11. CR2 is “recovery company” that acts on behalf of commercial lenders to recover

     collateral for their clients.

  12. CR2’s principal place of business is in the State of New York.

  13. ACL is a privately-held business that specializes in business equipment financing, with

     its principal place of business in Texas.

  14. Plaintiff is the owner of a 2020 Dodge Ram 4500 (the “Ram 4500”) and obtained

     financing from ACL to purchase the aforementioned vehicle. See Exhibit A.
                                                                                                     Electronically Filed - St Louis County - May 26, 2021 - 05:13 PM
Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 30 of 45 PageID #: 41




  15. In the fall of 2020, Plaintiff and ACL got into a dispute regarding the principal balance

     owed on the Ram 4500.

  16. Specifically, when Plaintiff called to ask the payoff on the Ram 4500, a representative of

     ACL told Plaintiff that the payoff was approximately $92,000.00.

  17. The payoff was in fact closer to $73,000.00.

  18. Plaintiff disputed the $92,000.00 figure, and asked that this matter be escalated to another

     employee/office of ACL, so this discrepancy could be resolved.

  19. Over the next several months, Plaintiff made several attempts to address this matter, but

     ACL was not receptive to Plaintiff.

  20. Eventually, Plaintiff ceased paying ACL.

  21. This cessation in payments was done solely in an effort to get ACL’s attention and

     resolve this matter.

  22. In April of 2021, Plaintiff defaulted on the loan with ACL.

  23. ACL hired CR2 to recover the Ram 4500.

  24. CR2 subsequently employed Mr. Thompson and Talladega to recover the Ram 4500.

  25. Talladega is not authorized to carry out the task for which CR2 employed Talladega for.

     See Exhibit B.

  26. All acts done by Mr. Thompson and Talladega were done on behalf of CR2, at the behest

     of CR2, and were done within the scope of Mr. Thompson’s employment by CR2.

  27. All acts done by Mr. Thompson, Talladega, and CR2 were done on behalf of ACL, at the

     behest of ACL, and within the scope of employment by ACL.

  28. Mr. Thompson called Gateway and spoke with employees named “Mason” and

     “Damon.”
                                                                                                    Electronically Filed - St Louis County - May 26, 2021 - 05:13 PM
Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 31 of 45 PageID #: 42




   29. Mr. Thompson told Mason and Damon that Mr. Marsh’s Ram 4500 was under “repo

       status.”

   30. Mr. Thompson told Mason and Damon that if Mr. Thompson captured the Ram 4500,

       and any of Gateway’s collateral was attached to the Ram 4500, then Mr. Thompson

       would also seize Gateway’s inventory.

   31. Mason called Mr. Marsh to inform him of this incident.

   32. Mr. Marsh called Mr. Thompson via phone to confront him.

   33. Mr. Thompson told Mr. Marsh that if Mr. Marsh did not surrender the collateral

       immediately, then Mr. Thompson would go to visit “the pharmacy.”

   34. Mr. Marsh’s wife works at a pharmacy, so this was clearly a thinly veiled threat that Mr.

       Thompson was going to harass/harm Mr. Marsh’s wife.

   35. Mr. Thompson then stated “that’s only the f***ing beginning… I am going to involve

       your whole f***ing family and everyone you know, and everyone is going to hate you.

       You have two hours to turnover this f***ing car or else…”

   36. As a result of this incident, Gateway terminated Plaintiff from all further business

       dealings. See Exhibit C.

           Count I: Tortious Interference with Contract or Business Expectancy as to all

                                               Defendants

       COMES NOW, Plaintiffs, and for this claim of tortious interference with a contract or

business expectancy, states as follows:

   37. Plaintiff realleges and incorporates all of the above paragraphs as if full stated herein.

   38. Plaintiff reasonably excepted income derived from a continuous business relationship

       with Gateway.
                                                                                                    Electronically Filed - St Louis County - May 26, 2021 - 05:13 PM
Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 32 of 45 PageID #: 43




   39. Defendants knew that Plaintiff expected income from a continuous business relationship

       with Gateway.

   40. Defendants intentionally interfered with this business expectancy by inducing and/or

       causing a breach of the contract or business relationship/business expectancy.

   41. Defendants conduct was entirely without justification.

   42. Plaintiffs have been catastrophically financially damaged by Defendants’ conduct in an

       amount equal to the amount of expected income Plaintiffs would have had but for

       Defendants’ tortious interference.

   43. Had ACL simply responded to Mr. Marsh, none of this would have happened.

   WHEREFORE, Plaintiffs prays this Court enter a judgment against all defendants jointly and

severally in excess of $25,000.00 (twenty-five thousand dollars and no cents); for economic

damages, actual damages, consequential damages, and punitive damages; for attorneys’ fees and

court costs; and for such other and further relief this Court deems just and proper.

            Count II: Breach of Peace Under §RSMo 400.9-609 as to all Defendants

   COMES NOW, Plaintiffs, and for this claim of Breach of Peace, states as follows:

   44. Plaintiff realleges and incorporates all of the above paragraphs as if full stated herein.

   45. Defendants breached the peace in their attempt to recover the Ram 4500.

   46. Specifically, Defendants breached the peace by threatening to pay a visit to Mr. Marsh’s

       wife and making thinly veiled threats towards Mr. Marsh’s entire family.

   WHEREFORE, Plaintiffs prays this Court enter a judgment against all defendants jointly and

severally in excess of $25,000.00 (twenty-five thousand dollars and no cents); for economic
                                                                                                     Electronically Filed - St Louis County - May 26, 2021 - 05:13 PM
Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 33 of 45 PageID #: 44




damages, actual damages, consequential damages, and punitive damages; for attorneys’ fees and

court costs; and for such other and further relief this Court deems just and proper.




                                                                           Respectfully Submitted,

                                                                               Groswald Law, LLC

                                                                        /s/ Maxwell J. Groswald
                                                                 Maxwell J. Groswald #65938MO
                                                                             Groswald Law, LLC
                                                                                P.O. Box 179343
                                                                         Saint Louis, MO 63117
                                                                                P: 314-736-1275
                                                                                F: 314-442-4116
                                                                     E: maxwell@groswald.com
                                                                                                                                                                                                                   Electronically Filed - St Louis County - May 26, 2021 - 05:13 PM
DocuSign Envelope ID: 4117D9A1-DB35-4E51-A7BC-3B49317F536B                                                                                         THIS IS A COPY
                     Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 34
                                                                               Thisof  45
                                                                                    is a   PageID
                                                                                         copy          #: Authoritative
                                                                                              view of the 45            Copy held
                                                                  EQUIPMENT FINANCE AGREEMENT                                                      by the designated custodian
                                                                                  Agreement No. 2421594
   DEBTOR (“you” or “your”):                                                ADDRESS                                                                                                      TERM:
   NITRO AUTO SALES LLC                                                     6850 US 67, IMPERIAL, MO 63052                                                                               72
   PAYMENT SCHEDULE: 3 @ $99.00, 69 @ $1,476.39
   COLLATERAL: Items of personal property as generally described herein which Ascentium Capital LLC and Debtor agree that a more detailed description of the property being financed shall be
   maintained by us among our books and records in whatever more detailed description of the property financed is received from the supplier of such property (the “Supplier”) and, absent manifest
   error, such detailed description shall be considered incorporated into this Equipment Finance Agreement and shall be provided to Debtor promptly upon request.
   Personal Property Description: 2020 RAM 4500, TT&L
   Agreement. Ascentium Capital LLC (“Lender”, “we”, “us” or “our”) agrees to lend to Debtor          against you a petition under the Bankruptcy Code, (iii) you breach any other obligation of yours
   and you agree to borrow from us an amount for the financing of the Collateral. Amounts             contained in this EFA or (iv) you merge, consolidate with, or sell all or substantially all of your assets
   received by us under this Equipment Finance Agreement (“EFA”) shall be applied as we               or a majority of your ownership interests to any third party. Upon your default, we may do any or
   determine. This EFA has an interim term (“Interim Term”) and an initial term (“Initial Term”).     all of the following: (a) terminate this EFA, (b) take possession of the Collateral; you irrevocably
   The foregoing collectively the “Term”. The Interim Term starts on the date we fund the             waive any security required of us in the event we take possession of the Collateral and require you
   purchase price of the Collateral. The Initial Term starts on the billing date specified by us      to deliver it to us at your expense to a location designated by us, (c) declare all sums due and to
   (“Commencement Date”). You agree to pay us: (a) payments (each a “Payment”) shown                  become due hereunder immediately due and payable, all future payments discounted at 3% as
   above during each month of the Initial Term; the first Payment is due on the Commencement          calculated by us, (d) sell, dispose of, hold, or lease the Collateral and/or (e) exercise any other right
   Date, and (b) all other amounts that become due under this EFA, including 1/30th of a              or remedy which may be available to us under applicable law. You shall reimburse us for all costs
   Payment for each day of the Interim Term. You authorize us to adjust the Payment if the final      we incur in enforcing our rights including our attorneys’ fees and costs of repossession, repair,
   cost of the Collateral or tax is different from that on which such Payment is based. Any           storage and remarketing of the Collateral. A waiver of default will not be a waiver of any other or
   amount not paid when due is subject to a late charge of the lower of 10% of such amount or         subsequent default.
   the highest amount allowed by law.                                                                 General. This EFA shall be governed and construed under the laws of the State of California
   Grant of Security Interest. You hereby grant to us a security interest in the Collateral and       without reference to its principles of conflicts of laws. You consent to the non-exclusive
   all proceeds to secure all of your obligations under this EFA. You irrevocably grant us the        jurisdiction of courts located in California in any action relating to this EFA. You waive any




                                                                                                                                                W
   right to make such filings under the Uniform Commercial Code as we deem necessary.                 objection based on improper venue and/or forum non conviens and waive any right to a jury
   Disclaimer of Warranties and Claims. We make no representation or warranty as to                   trial. Time is of the essence with respect to your obligations under this Agreement. All of our rights
   any matter whatsoever including the merchantability or fitness for a particular purpose            and the indemnities in our favor under this EFA shall survive its termination. You agree to pay us
   of the Collateral. This EFA is irrevocable. Your obligation to pay all amounts payable             interest on all past due amounts at the lower of 1.5% per month or the highest rate allowed by law.




                                                                                                                                             IE
   hereunder is absolute and unconditional and will not be subject to any reduction,                  You shall not assign or otherwise transfer this EFA or any of your obligations hereunder. We may
   setoff, defense, counterclaim, deferment or recoupment for any reason, including                   assign this EFA, in whole or in part, without notice to you or your consent. You agree that our
   without limitation any defect, damage or unfitness of the Collateral. You acknowledge              assignee will have the same rights and benefits that we have now under this EFA, but none of our
   you selected the Supplier and Collateral and the Supplier is not our agent nor are we their        obligations. This EFA sets forth the entire understanding of the parties with respect to its subject
   agent. If the Collateral is unsatisfactory for any reason, your only remedy, if any, shall be      matter and may only be amended in a writing duly executed by the party against whom enforcement




                                                                                            V
   against the Supplier and not against us.                                                           is sought. You agree, however, that we are authorized, without notice to you, to supply missing
   Collateral. You will use the Collateral for commercial purposes only and in compliance with        information or correct any misspellings or obvious errors in this EFA. You represent and warrant to
   law. You will not sell, transfer, assign or lease the Collateral or otherwise allow the Collateral us that all information conveyed to us in connection with this EFA and all related documents whether
   to be used by anyone other than you. You will keep the Collateral free and clear from all          by you, a guarantor, a Supplier or any other person, is true, accurate, complete and not misleading.
   liens and encumbrances. Titled Collateral will be titled and/or registered as we direct. You       This EFA may be executed in separate counterparts which together shall be the same instrument.




                                                                                          Y
   will not modify or change location of the Collateral without our prior consent and allow us to     You agree this EFA may be signed electronically pursuant to the Electronic Signatures in Global
   inspect it upon our request. At your expense you will maintain the Collateral in good operating    and National Commerce Act and other applicable law. All fees may not only cover our costs but
   condition and repair. You are responsible for any damage or destruction of the Collateral.         may include a profit. You may not prepay this EFA without our prior written consent. If Debtor
   You will at our election repair the Collateral at your expense or pay to us all amounts then       constitutes more than one person, the liability of each shall be joint and several. A copy of this EFA




                         P
   due and owing plus the total of all unpaid Payments for the Term discounted at 3%. You will        shall be deemed an original for all purposes. Lender may acknowledge its acceptance of this EFA
   indemnify and hold us, our members, managers and employees harmless from and against               in a subsequent communication signed by Lender. Any notice given hereunder shall be in writing
   any claims, costs, expenses, damages and liabilities, in any way relating to the Collateral.       and, if delivered by mail, deemed given two business days after being deposited with the US Postal
   Fees and Taxes. You agree to pay when due and to hold us harmless from all taxes, interest         Service, first class postage prepaid, and addressed to the Debtor at its address set forth above or




                        O
   and penalties relating to this EFA and the Collateral (“Taxes”) and reimburse us for those         to Lender at 23970 HWY 59 N, Kingwood, TX 77339-1535, or such other address given to the
   Taxes we pay on your behalf. You agree to pay us documentation fees and all other fees we          sender by written notice. You agree, however, that we are authorized, without notice to you, to
   deem necessary.                                                                                    supply missing information or correct any misspellings or obvious errors in this EFA. You agree that
   Insurance. During the Term you will maintain insurance we specify on the Collateral. If you        by providing us with an email address or a telephone number for a cellular or wireless device, you




                      C
   do not provide us satisfactory proof of insurance we may, but are not required, to buy such        expressly consent to receiving notices and other communications including voice and text
   insurance for our benefit and add charges which may result in a higher premium you would           messages from us at that number or email address, and this express consent applies to each such
   pay if you obtained insurance, plus an interest charge.                                            email address or telephone number that you provide to us now or in the future. Only the copy of
   Default and Remedies. If any one of the following occurs with respect to you or any                this EFA marked as the “sole original” or similar language by us or our designee is the chattel paper
   guarantor, you will be in default: (i) you fail to pay any amount under this EFA when due, (ii)    original of this EFA.
   you cease doing business, admit your inability to pay your debts, or you file or have filed
   This EFA shall become effective upon Debtor’s signature below, provided, however, that our obligation to perform our obligations under this EFA shall be subject to our satisfactory
   receipt of all conditions specified by us, including a complete and properly executed documentation package, as determined by us. By signing below Debtor hereby irrevocably
   accepts the Collateral under the EFA and irrevocably authorizes Lender to pay the Supplier on behalf of Debtor. The person executing this EFA is authorized to do so, making this
   EFA the valid and binding act of the Debtor.
                                                                                                        By:                            ##BusSign##
   Debtor Name:                 NITRO AUTO SALES LLC
                                                                                                  Printed Name/Title:          KENNETH MARSH, Managing Member
   GUARANTY: You (jointly and severally if more than one) unconditionally guarantee to us and our assigns the payment and performance when due of all of the obligations of the Debtor under this
   EFA and all related documents executed by the Debtor (“Agreements”). We may proceed against you before proceeding against the Debtor, the Collateral or enforce any other remedy.
   Notwithstanding any changes made to the Agreements in our dealings with Debtor, this Guaranty will remain in effect as changed even if you are not notified of the changes and will remain in effect
   even if the Agreements are no longer enforceable against the Debtor. You waive all notices to which you may have a right. You agree to pay us all our expenses in enforcing this Guaranty. You
   may not assign this Guaranty without our written consent. The governing law, venue and notice provisions of the EFA shall apply to this Guaranty. You consent to our conducting a credit evaluation
   of you from all sources, periodically updating it and sharing the results with others.
   Guarantor Signature:          ##PGSign1##                                                           Printed Name:                  KENNETH MARSH
   Guarantor Signature:           ##PGSign2##                                                        Printed Name:
   AUTHORIZATION FOR ACH PAYMENTS: Debtor authorizes Lender or Lender’s successors and assigns to automatically initiate and make debit entry charges to Debtor’s bank account indicated
   below for the payment of all amounts owed by Debtor from time to time under the EFA. This Authorization is to remain in effect during the Term of the EFA and Debtor acknowledges that a
   revocation of this authority shall be an event of default under the Agreement. Any incorrect charge will be corrected upon notification to Lender by either a credit or debit to Debtor’s account.
   Bank Name:                                                                  FCB BANK
                                                                             ##ACHBankRules##           Business Acct Name:              NITRO AUTO SALES LLC
                                                                                                                                       ##ACHHolderNmRules##
   Account No:                                                                  1410039001
                                                                              ##ACHAcctRules##          ABA No:                          081025198
                                                                                                                                       ##ACHABARules##
   Authorized Signature:         ##ACHSignRules##                                                      Printed Name / Title:          ##ACHSignNameRules##, CEO
                                                                                                                                        KENNETH MARSH ##ACHSignTitleRules##

1401-20190104
                                                                                                                                                                                           Electronically Filed - St Louis County - May 26, 2021 - 05:13 PM
4/28/2021                         Case: 4:21-cv-00912-MTS   Doc.
                                                      SAFER Web    #: 1-1Snapshot
                                                                - Company   Filed:   07/23/21
                                                                                  TALLADEGA     Page: 35 of 45 PageID
                                                                                            TOWING&TRANSPORTING LLC   #: 46


                    USDOT Number                   MC/MX Number                  Name
                                                                                                                                          Company Snapshot
                         Enter Value: TALLADEGA TOWING
                                                                                                                         TALLADEGA TOWING&TRANSPORTING LLC
                                                Search                                                                                  USDOT Number: 2548753

   ID/Operations | Inspections/Crashes In US | Inspections/Crashes In Canada | Safety Rating
                                                                                                                                                   Other Information for this
   Carriers: If you would like to update the following ID/Operations information, please complete and submit form MCS-150 which can                         Carrier
   be obtained online or from your State FMCSA office. If you would like to challenge the accuracy of your company's safety data, you
   can do so using FMCSA's DataQs system.                                                                                                            SMS Results
                                                                                                                                                     Licensing & Insurance
   Carrier and other users: FMCSA provides the Company Safety Profile (CSP) to motor carriers and the general public interested in
   obtaining greater detail on a particular motor carrier's safety performance then what is captured in the Company Snapshot. To obtain a CSP please visit the CSP
   order page or call (800)832-5660 or (703)280-4001 (Fee Required).

   For help on the explanation of individual data fields, click on any field name or for help of a general nature go to SAFER General Help.

   The information below reflects the content of the FMCSA management information systems as of 04/27/2021. Carrier Registration Information Outdated.
   Carrier VMT Outdated.


                                          Entity Type:    CARRIER

                                    Operating Status: NOT AUTHORIZED                              Out of Service Date: None

                                          Legal Name: TALLADEGA TOWING&TRANSPORTING LLC

                                           DBA Name:

                                    Physical Address: 6425 ETZEL ST
                                                      STLOUIS, MO 63133

                                               Phone: (314) 496-3407

                                     Mailing Address: P O BOX 150233
                                                      ST LOUIS, MO 63115

                                      USDOT Number: 2548753                                   State Carrier ID Number:

                                MC/MX/FF Number(s):                                                    DUNS Number: --

                                         Power Units: 1                                                       Drivers:   1
                                  MCS-150 Form Date: 10/09/2014                                MCS-150 Mileage (Year):

                              Operation Classification:


                                                           X   Auth. For Hire      Priv. Pass.(Non-       State Gov't
                                                               Exempt For Hire     business)              Local Gov't
https://safer.fmcsa.dot.gov/query.asp?searchtype=ANY&query_type=queryCarrierSnapshot&query_param=USDOT&original_query_param=NAME&query_string=2548753&original_query_string=TALLA…   1/4
                                                                                                                                                                                           Electronically Filed - St Louis County - May 26, 2021 - 05:13 PM
4/28/2021                         Case: 4:21-cv-00912-MTS   Doc.
                                                      SAFER Web    #: 1-1Snapshot
                                                                - Company   Filed:   07/23/21
                                                                                  TALLADEGA     Page: 36 of 45 PageID
                                                                                            TOWING&TRANSPORTING LLC   #: 47
                                                             Private(Property)     Migrant                 Indian Nation
                                                             Priv. Pass.           U.S. Mail
                                                             (Business)            Fed. Gov't

                              Carrier Operation:


                                                               Interstate          Intrastate Only     X
                                                                                                           Intrastate Only
                                                                                   (HM)                    (Non-HM)

                              Cargo Carried:


                                                       General Freight           Liquids/Gases               Chemicals
                                                       Household Goods           Intermodal Cont.            Commodities Dry Bulk
                                                       Metal: sheets, coils,     Passengers                  Refrigerated Food
                                                       rolls                     Oilfield                    Beverages
                                                   X   Motor Vehicles            Equipment                   Paper Products
                                                       Drive/Tow away            Livestock                   Utilities
                                                       Logs, Poles, Beams,       Grain, Feed, Hay            Agricultural/Farm
                                                       Lumber                    Coal/Coke                   Supplies
                                                       Building Materials        Meat                        Construction
                                                       Mobile Homes              Garbage/Refuse              Water Well
                                                       Machinery, Large          US Mail
                                                       Objects
                                                       Fresh Produce




                           ID/Operations | Inspections/Crashes In US | Inspections/Crashes In Canada | Safety Rating

                                                              US Inspection results for 24 months prior to: 04/27/2021

                                                                            Total Inspections: 1
                                                                          Total IEP Inspections: 0
                 Note: Total inspections may be less than the sum of vehicle, driver, and hazmat inspections. Go to Inspections Help for further information.

                                                                                       Inspections:
                                        Inspection Type           Vehicle                 Driver                  Hazmat                   IEP
                                            Inspections              1                      1                        0                      0
                                         Out of Service              1                      0                        0                      0
                                       Out of Service %            100%                    0%                        %                     0%

https://safer.fmcsa.dot.gov/query.asp?searchtype=ANY&query_type=queryCarrierSnapshot&query_param=USDOT&original_query_param=NAME&query_string=2548753&original_query_string=TALLA…   2/4
                                                                                                                                                                                           Electronically Filed - St Louis County - May 26, 2021 - 05:13 PM
4/28/2021                         Case: 4:21-cv-00912-MTS   Doc.
                                                      SAFER Web    #: 1-1Snapshot
                                                                - Company   Filed:   07/23/21
                                                                                  TALLADEGA     Page: 37 of 45 PageID
                                                                                            TOWING&TRANSPORTING LLC   #: 48
                                        Nat'l Average %           20.76%                5.26%                    4.46%                     N/A
                                 as of DATE 03/26/2021*


                        *OOS rates calculated based on the most recent 24 months of inspection data per the latest monthly SAFER Snapshot.



                                                   Crashes reported to FMCSA by states for 24 months prior to: 04/27/2021

                    Note: Crashes listed represent a motor carrierâ€™s involvement in reportable crashes, without any determination as to responsibility.

                                                                                       Crashes:
                                                  Type              Fatal                Injury                   Tow                      Total
                                               Crashes               0                     0                       0                        0




                           ID/Operations | Inspections/Crashes In US | Inspections/Crashes In Canada | Safety Rating

                                                          Canadian Inspection results for 24 months prior to: 04/27/2021

                                                                            Total inspections: 0
                      Note: Total inspections may be less than the sum of vehicle and driver inspections. Go to Inspections Help for further information.

                                                                                      Inspections:
                                                          Inspection Type               Vehicle                                   Driver
                                                              Inspections                  0                                        0
                                                            Out of Service                 0                                        0
                                                          Out of Service %                0%                                       0%




                                                                  Crashes results for 24 months prior to: 04/27/2021

                    Note: Crashes listed represent a motor carrierâ€™s involvement in reportable crashes, without any determination as to responsibility.

                                                                                       Crashes:
                                                  Type              Fatal                Injury                   Tow                      Total
                                               Crashes               0                     0                       0                        0




https://safer.fmcsa.dot.gov/query.asp?searchtype=ANY&query_type=queryCarrierSnapshot&query_param=USDOT&original_query_param=NAME&query_string=2548753&original_query_string=TALLA…   3/4
                                                                                                                                                                                                    Electronically Filed - St Louis County - May 26, 2021 - 05:13 PM
4/28/2021                         Case: 4:21-cv-00912-MTS   Doc.
                                                      SAFER Web    #: 1-1Snapshot
                                                                - Company   Filed:   07/23/21
                                                                                  TALLADEGA     Page: 38 of 45 PageID
                                                                                            TOWING&TRANSPORTING LLC   #: 49



                           ID/Operations | Inspections/Crashes In US | Inspections/Crashes In Canada | Safety Rating

                            The Federal safety rating does not necessarily reflect the safety of the carrier when operating in intrastate commerce.

                                                                                      Carrier Safety Rating:

                                                                      The rating below is current as of: 04/27/2021

                                                                                    Review Information:


                                    Rating Date:          None                                          Review Date:         None
                                       Rating:            None                                                 Type:         None




                           SAFER Home | Feedback | Privacy Policy | USA.gov | Freedom of Information Act (FOIA) | Accessibility | OIG Hotline | Web Policies and Important Links | Plug-ins

                                                                                    Federal Motor Carrier Safety Administration
                                                   1200 New Jersey Avenue SE, Washington, DC 20590 • 1-800-832-5660 • TTY: 1-800-877-8339 • Field Office Contacts




https://safer.fmcsa.dot.gov/query.asp?searchtype=ANY&query_type=queryCarrierSnapshot&query_param=USDOT&original_query_param=NAME&query_string=2548753&original_query_string=TALLA…            4/4
                                                                                  Electronically Filed - St Louis County - May 26, 2021 - 05:13 PM
Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 39 of 45 PageID #: 50
            Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 40 of 45 PageID #: 51

             IN THE 21ST JUDICIAL CIRCUIT COURT, ST. LOUIS COUNTY, MISSOURI

 Judge or Division:                                             Case Number: 21SL-CC02136
 WILLIAM M. CORRIGAN JR.
 Plaintiff/Petitioner:                                          Plaintiff’s/Petitioner’s Attorney/Address
 KENNETH MARSH                                                  MAXWELL JOSEPH GROSWALD
                                                                PO BOX 179343
                                 vs.                            ST LOUIS, MO 63117
 Defendant/Respondent:                                          Court Address:
 TALLADEGA TOWING & TRANSPORTATION                              ST LOUIS COUNTY COURT BUILDING                                      SHERIFF FEE
 LLC                                                            105 SOUTH CENTRAL AVENUE                                               PAID
 Nature of Suit:                                                CLAYTON, MO 63105
 CC Other Tort                                                                                                                       (Date File Stamp)

                                                              Summons in Civil Case
     The State of Missouri to: ASCENTIUM CAPITAL, LLC
                                      Alias:
  C/O CT CORPORATION SYSTEM
  120 S CENTRAL AVE., #400
  CLAYTON, MO 63105

        COURT SEAL OF                       You are summoned to appear before this court and to file your pleading to the petition, a copy of
                                      which is attached, and to serve a copy of your pleading upon the attorney for Plaintiff/Petitioner at the
                                      above address all within 30 days after receiving this summons, exclusive of the day of service. If you fail to
                                      file your pleading, judgment by default may be taken against you for the relief demanded in the petition.
                                            SPECIAL NEEDS: If you have special needs addressed by the Americans With Disabilities Act, please
                                     notify the Office of the Circuit Clerk at 314-615-8029, FAX 314-615-8739, email at SLCADA@courts.mo.gov,
                                     or through Relay Missouri by dialing 711 or 800-735-2966, at least three business days in advance of the court
      ST. LOUIS COUNTY               proceeding.
                                        03-JUN-2021                                           ______________________________________________
                                         Date                                                                      Clerk
                                       Further Information:
                                       MT
                                                               Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within thirty days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the Defendant/Respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the Defendant/Respondent with
           _____________________________________________a person of the Defendant’s/Respondent’s family over the age of 15 years who
           permanently resides with the Defendant/Respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the petition to
          ______________________________________________________ (name) _____________________________________________(title).
         other __________________________________________________________________________________________________________.
    Served at _______________________________________________________________________________________________________________ (address)
    in _______________________________ (County/City of St. Louis), MO, on ________________________ (date) at ____________________ (time).
     ____________________________________________                                   _____________________________________________
                     Printed Name of Sheriff or Server                                                   Signature of Sheriff or Server
                                    Must be sworn before a notary public if not served by an authorized officer:
                                    Subscribed and sworn to before me on _____________________________________ (date).
            (Seal)
                                    My commission expires: __________________________            _____________________________________________
                                                                         Date                                        Notary Public




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-4828        1    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                        54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 41 of 45 PageID #: 52
     Sheriff’s Fees, if applicable
     Summons                       $
     Non Est                       $
     Sheriff’s Deputy Salary
     Supplemental Surcharge        $   10.00
     Mileage                       $                   (______ miles @ $.______ per mile)
     Total                         $
     A copy of the summons and a copy of the petition must be served on each Defendant/Respondent. For methods of service on all classes of
     suits, see Supreme Court Rule 54.




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-4828    2    (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                    54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
            Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 42 of 45 PageID #: 53
                        THE CIRCUIT COURT OF ST. LOUIS COUNTY, MISSOURI

                                                    Twenty First Judicial Circuit


                          NOTICE OF ALTERNATIVE DISPUTE RESOLUTION SERVICES



Purpose of Notice

   As a party to a lawsuit in this court, you have the right to have a judge or jury decide your case.
However, most lawsuits are settled by the parties before a trial takes place. This is often true even when
the parties initially believe that settlement is not possible. A settlement reduces the expense and
inconvenience of litigation. It also eliminates any uncertainty about the results of a trial.

    Alternative dispute resolution services and procedures are available that may help the parties settle
their lawsuit faster and at less cost. Often such services are most effective in reducing costs if used early
in the course of a lawsuit. Your attorney can aid you in deciding whether and when such services would be
helpful in your case.

Your Rights and Obligations in Court Are Not Affected By This Notice

    You may decide to use an alternative dispute resolution procedure if the other parties to your case
agree to do so. In some circumstances, a judge of this court may refer your case to an alternative dispute
resolution procedure described below. These procedures are not a substitute for the services of a lawyer
and consultation with a lawyer is recommended. Because you are a party to a lawsuit, you have
obligations and deadlines which must be followed whether you use an alternative dispute resolution
procedure or not. IF YOU HAVE BEEN SERVED WITH A PETITION, YOU MUST FILE A RESPONSE
ON TIME TO AVOID THE RISK OF DEFAULT JUDGMENT, WHETHER OR NOT YOU CHOOSE TO
PURSUE AN ALTERNATIVE DISPUTE RESOLUTION PROCEDURE.

Alternative Dispute Resolution Procedures

   There are several procedures designed to help parties settle lawsuits. Most of these procedures
involve the services of a neutral third party, often referred to as the “neutral,” who is trained in dispute
resolution and is not partial to any party. The services are provided by individuals and organizations who
may charge a fee for this help. Some of the recognized alternative dispute resolutions procedures are:

    (1) Advisory Arbitration: A procedure in which a neutral person or persons (typically one person or a
panel of three persons) hears both sides and decides the case. The arbitrator’s decision is not binding and
simply serves to guide the parties in trying to settle their lawsuit. An arbitration is typically less formal than
a trial, is usually shorter, and may be conducted in a private setting at a time mutually agreeable to the
parties. The parties, by agreement, may select the arbitrator(s) and determine the rules under which the
arbitration will be conducted.

   (2) Mediation: A process in which a neutral third party facilitates communication between the parties to
promote settlement. An effective mediator may offer solutions that have not been considered by the
parties or their lawyers. A mediator may not impose his or her own judgment on the issues for that of the
parties.


CCADM73



OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-4828   3   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
           Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 43 of 45 PageID #: 54
   (3) Early Neutral Evaluation (“ENE”): A process designed to bring the parties to the litigation and their
counsel together in the early pretrial period to present case summaries before and receive a non-binding
assessment from an experienced neutral evaluator. The objective is to promote early and meaningful
communication concerning disputes, enabling parties to plan their cases effectively and assess realistically
the relative strengths and weaknesses of their positions. While this confidential environment provides an
opportunity to negotiate a resolution, immediate settlement is not the primary purpose of this process.

    (4) Mini-Trial: A process in which each party and their counsel present their case before a selected
representative for each party and a neutral third party, to define the issues and develop a basis for realistic
settlement negotiations. The neutral third party may issue an advisory opinion regarding the merits of the
case. The advisory opinion is not binding.

    (5) Summary Jury Trial: A summary jury trial is a non binding, informal settlement process in which
jurors hear abbreviated case presentations. A judge or neutral presides over the hearing, but there are no
witnesses and the rules of evidence are relaxed. After the “trial”, the jurors retire to deliberate and then
deliver an advisory verdict. The verdict then becomes the starting point for settlement negotiations among
the parties.

Selecting an Alternative Dispute Resolution Procedure and a Neutral

    If the parties agree to use an alternative dispute resolution procedure, they must decide what type of
procedure to use and the identity of the neutral. As a public service, the St. Louis County Circuit Clerk
maintains a list of persons who are available to serve as neutrals. The list contains the names of
individuals who have met qualifications established by the Missouri Supreme Court and have asked to be
on the list. The Circuit Clerk also has Neutral Qualifications Forms on file. These forms have been
submitted by the neutrals on the list and provide information on their background and expertise. They also
indicate the types of alternative dispute resolution services each neutral provides.

  A copy of the list may be obtained by request in person and in writing to: Circuit Clerk, Office of Dispute
Resolution Services, 105 South Central Ave., 5th Floor, Clayton, Missouri 63105. The Neutral
Qualifications Forms will also be made available for inspection upon request to the Circuit Clerk.

   The List and Neutral Qualification Forms are provided only as a convenience to the parties in selecting
a neutral. The court cannot advise you on legal matters and can only provide you with the List and Forms.
You should ask your lawyer for further information.




CCADM73




OSCA (7-99) SM30 (SMCC) For Court Use Only: Document ID# 21-SMCC-4828   4   (Civil Procedure Form No. 1, Rules 54.01 – 54.05,
                                                                                                  54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
         Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 44 of 45 PageID #: 55




               County Satellite Court Now Open in St. Ann
               Hours: Mon-Fri 8:30 a.m. to 5:00 p.m. FREE PARKING

For the convenience of North County residents, a satellite branch of the St. Louis County Circuit
Court is now open at the St. Louis County Government Center Northwest at the 715 Northwest Plaza
Drive in St. Ann.
Attending Court Hearings Remotely using E-Courts
If you are scheduled to appear in court, you can access the courtroom remotely using the public
computer stations (E-courts) in St. Ann and Clayton. These are available for use when courtroom
access is restricted due to the pandemic.
Please note: Hearings for juvenile and paternity cases are confidential, and can only be accessed
from the Clayton E-court at this time.

Be sure to bring your paperwork with you; you will need your case number, as well as the date,
time and number of the Division where you are scheduled to appear.

Filing Pleadings/New Petitions
If you are representing yourself, you may file your paperwork at the St. Ann satellite court, in
addition to the Clayton courthouse, using the secure drop box located inside the Court reception area.
Filing Orders of Protection
Starting March 1, you may file for an Order of Protection at the Adult Abuse office in the St. Ann
satellite court, in addition to the Clayton courthouse. Clerks will be available on-site to help you fill
out and file the necessary paperwork.

                            For more information call: 314-615-8029
Case: 4:21-cv-00912-MTS Doc. #: 1-1 Filed: 07/23/21 Page: 45 of 45 PageID #: 56
